DETAILED ACTION
This Office action is in response to amendments received 25 July 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom on 13 May 2020. It is noted, however, that applicant has not filed a certified copy of the GB 2007053.8 application as required by 37 CFR 1.55.

Claim Objections
Claims 1-4 and 6-11 are objected to because of the following informalities:  Regarding claim 1, line 7, “and” should be deleted.  Regarding claim 1, line 11, and should be added at the end of the line.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: air moving device in claims 1, 3-5, 7-8, 10, 12, 14-17, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the engine bypass" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, and 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Disaro’ et al. (US 2018/0291827 A1; hereinafter Disaro’).
Regarding claim 1, Disaro’ discloses an engine assembly [100], the engine assembly [100] comprising: an exhaust gas aftertreatment device [112] having an inlet for receiving exhaust gases leaving an engine [101]; a heater [114] for selectively heating gases at and/or upstream of the exhaust gas aftertreatment device [112]; an air moving device [120] for driving a flow of gases (via high pressure EGR valve [108]) into the inlet of the exhaust gas aftertreatment device [112] when the engine [101] is in a non-running condition; and a controller (see [200]) configured to, prior to the engine [101] being started: operate [220] the heater [114] to heat gases at and/or upstream of the inlet; and operate [215] the air moving device [120] to drive a flow of gases into the inlet to heat the exhaust gas aftertreatment device [112], an engine bypass duct (high pressure EGR duct containing high pressure EGR valve [108]) for carrying inlet gases from the air moving device [120] to the inlet of the exhaust gas aftertreatment device [112] bypassing the engine [101] (paragraphs 0014-0015, 0023-0024, 0029-0031, 0033-0035, claim 1, and Figures 1-2).
Regarding claim 2, Disaro’ discloses the engine assembly of claim 1, wherein the engine assembly [100] further comprises an exhaust gas duct for carrying exhaust gases from the engine [101] to the inlet of the exhaust gas treatment device [112], wherein the heater [114] is provided in the exhaust gas duct (paragraphs 0014, 0023, and Figure 1).
Regarding claim 3, Disaro’ discloses the engine assembly of claim 1, wherein the engine assembly [100] comprises a further exhaust gas aftertreatment device arranged downstream of the exhaust gas aftertreatment device [112], wherein the engine assembly [100] is configured such that the air moving device [120] drives the flow of gases through the exhaust gas aftertreatment device [112] to reach the further exhaust gas aftertreatment device (paragraphs 0015, 0031, and Figures 1-2; “where exhaust gas treatment system 110 comprises a plurality of exhaust gas treatment devices 112” and “can include one or more of an OC device, a SCR device, a SCRF device, and a PF device. In a specific embodiment, exhaust gas treatment system comprises at least two exhaust gas treatment devices, including an OC device and a SCR device or SCRF device disposed downstream from the OC device.”).
Regarding claim 4, Disaro’ discloses the engine assembly of claim 1, wherein the air moving device [120] comprises an electrically driven inlet compressor (paragraph 0024 and Figure 1).
Regarding claim 6, Disaro’ discloses the engine assembly of claim 1, wherein the engine assembly [100] further comprises a valve [108] for controlling [210] the flow of inlet gases through the engine bypass duct (high pressure EGR duct containing high pressure EGR valve [108]) (paragraphs 0014, 0030, claim 1, and Figures 1-2).
Regarding claim 8, Disaro’ discloses the engine assembly of claim 1, wherein the controller (see [200]) is configured to: determine [205] when the engine [101] of the engine assembly [100] may be started; and control [215, 220] the operation of the heater [114] and the operation of the air moving device [120] based on the determination [205] (paragraphs 0030-0031, 0033, and Figure 2).
Regarding claim 9, Disaro’ discloses the engine assembly of claim 8, wherein the controller (see [200]) is configured to determine [205] when the engine [101] may be started based on: a door of a vehicle in which the engine assembly [100] is provided being unlocked and/or opened (paragraph 0033; a vehicle door opening event); a proximity of a key for the vehicle to the vehicle (paragraph 0033; a fob proximity detection); and/or a predicted journey time of the vehicle (i.e., a predicted journey start time; see paragraph 0033; starting “momentarily”).
Regarding claim 10, Disaro’ discloses the engine assembly of claim 1, wherein the controller (see [200]) is configured to control [215, 220] the operation of the heater [114] and air moving device [120] in order to maintain the temperature of the exhaust gas aftertreatment device [112] between a predetermined upper temperature limit (light-off temperature) and a predetermined lower temperature limit (absolute zero) (paragraphs 0029-0031, 0034-0035, and Figure 2).
Regarding claim 11, Disaro’ discloses a vehicle having the engine assembly [100] of claim 1 (paragraph 0012).
Regarding claim 12, Disaro’ discloses a method [200] for an engine assembly [100], the engine assembly [100] comprising: an exhaust gas aftertreatment device [112] having an inlet for receiving exhaust gases leaving an engine [101]; a heater [114] for selectively heating gases at and/or upstream of the exhaust gas treatment device [112]; an air moving device [120] for driving a flow of gases (via high pressure EGR valve [108]) into the inlet of the exhaust gas aftertreatment device [112]; and an engine bypass duct (high pressure EGR duct containing high pressure EGR valve [108]) for carrying inlet gases from the air moving device [120] to the inlet of the exhaust gas aftertreatment device [112] bypassing the engine [101], wherein the method [200] comprises, prior to the engine [101] being started: operating [220] the heater [114] to heat gases at and/or upstream of the inlet; operating [215] the air moving device [120] to drive a flow of gases into the inlet to heat the exhaust gas aftertreatment device [112]; and operating the engine bypass duct (high pressure EGR duct containing high pressure EGR valve [108]) to carry inlet gases from the air moving device [120] to the inlet of the exhaust gas aftertreatment device [112] bypassing the engine [101] (paragraphs 0014-0015, 0023-0024, 0029-0031, 0033-0035, claim 1, and Figures 1-2).
Regarding claim 13, Disaro’ discloses the method of claim 12, wherein the method [200] further comprises controlling [210] one or more valves [108] of the engine assembly [100] to permit a flow of air from an inlet of the engine assembly [100] to the inlet of the exhaust gas aftertreatment device [112] (paragraphs 0014, 0030, claim 1, and Figures 1-2).
Regarding claim 14, Disaro’ discloses the method of claim 12 further comprising: determining [205] when the engine [101] of the engine assembly [100] may be started; and controlling [215, 220] the operation of the heater [114] and the operation of the air moving device [120] based on the determination [205] (paragraphs 0030-0031, 0033, and Figure 2).
Regarding claim 15, Disaro’ discloses the method of claim 12, wherein the method [200] comprises: determining a state of charge of a battery (paragraphs 0034-0035; battery charge level) of the engine assembly [100], wherein the operation [220] of the heater [114] and the operation [215] of the air moving device [120] are controlled based on the determined state of charge (paragraphs 0034-0035 and Figure 2; wherein engaging [215] the supercharger [120] and engaging [220] the upstream electric heating device [220] is terminated based on a battery charge level).
Regarding claim 16, Disaro’ discloses the method of claim 12, wherein the method [200] comprises: controlling [215, 220] the operation of the heater [114] and air moving device [120] in order to maintain the temperature of the exhaust gas aftertreatment device [112] between a predetermined upper temperature limit (light-off temperature) and a predetermined lower temperature limit (absolute zero) (paragraphs 0029-0031, 0034-0035, and Figure 2).
Regarding claim 17, Disaro’ discloses the method of claim 12, wherein the method [200] comprises: determining [205] when the engine [101] will be started based on a predicted journey time (i.e., a predicted journey start time; see paragraph 0033; starting “momentarily”) of a vehicle, which the engine assembly [100] is intalled; and controlling [215, 220] the operation of the heater [114] and air moving device [120] to heat the exhaust gas aftertreatment device [112] based on the predicted journey time (i.e., a predicted journey start time; see paragraph 0033; starting “momentarily”) (paragraphs 0030-0031, 0033, and Figure 2).
Regarding claim 18, Disaro’ discloses the method of claim 17, wherein determining [205] when the engine [101] will be started comprises receiving future journey data (remote start pending after delay) (paragraph 0033 and Figure 2).
Regarding claim 19, Disaro’ discloses a method [200] for an engine assembly [100], the engine assembly [100] comprising: an exhaust gas aftertreatment device [112] having an inlet for receiving exhaust gases leaving an engine [101]; a heater [114] for selectively heating gases at or upstream of the exhaust gas treatment device [112]; and an air moving device [120] for driving a flow of gases (via high pressure EGR valve [108]) into the inlet of the exhaust gas aftertreatment device [112], wherein the method [200] comprises, prior to the engine [101] being started: determining [205] when the engine [101] of the engine assembly [100] will be started based on a predicted journey time (paragraph 0033; starting momentarily) of the vehicle; and controlling [215, 220] the operation of the heater [114], the engine bypass (high pressure EGR duct containing high pressure EGR valve [108]), and operation of the air moving device [120] based on the determination [205] to carry inlet gases from the air moving device [120] to the inlet of the exhaust gas aftertreatment device [112] bypassing the engine [101], drive a flow of gases into the inlet and heat the exhaust gas aftertreatment device [112] (paragraphs 0014-0015, 0023-0024, 0029-0031, 0033-0035, claim 1, and Figures 1-2).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 7, the combination including the controller being configured to control an inlet valve and/or an exhaust valve of a cylinder of the engine in order to provide an air flow path through the engine between the air moving device and the inlet of the exhaust gas aftertreatment device in combination with an engine bypass duct for carrying inlet gases from the air moving device to the inlet of the exhaust gas aftertreatment device bypass the engine in the invention as claimed is neither disclosed nor rendered obvious by the prior art.

Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive.
Regarding page 6 of the Remarks, the applicant argued that the claims recite sufficient structure to perform the recited function and should not be “rejected” under 35 U.S.C. 112(f).  First, the examiner would like to point out that the claims are only interpreted under 35 U.S.C. 112(f) and are not rejected.  Second, the examiner does not agree that the claims recite sufficient structure.  In the present application, the “air moving device” does not recite any structure in the claims.  The examiner must reference the specification to determine the corresponding structure (an electrically driven inlet compressor, such as an e-booster) which performs the claim functions.  As such, “air moving device” still invokes interpretation under 35 U.S.C. 112(f) as outlined above.
Regarding page 7 of the Remarks, the applicant argued that Disaro’ repeatedly recites that the high pressure EGR valve is to introduce recirculated exhaust gases to the internal combustion engine and even has in its name, exhaust gas recirculation.  As such, the high pressure EGR duct and valve are not a bypass, but a recirculation system.  The examiner disagrees.  The high pressure EGR duct and EGR valve [108] are clearly part of an exhaust gas recirculation system as disclosed by Disaro’ and argued by applicant.  However, prior to an engine start, when the engine is off and the exhaust gas treatment device [112] is below light-off temperature, fluid communication is established from the supercharger [120] to the exhaust gas treatment device [112] through the high pressure EGR duct via the EGR valve [108] (paragraphs 0029-0030, claim 1, and Figure 1).  Disaro’ clearly discloses communicating air from the supercharger [120] to the exhaust gas treatment system [112] via the HPEGR valve when a start condition (such as vehicle door opening event, a driver seat sensor event, a seat belt sensor event, a fob proximity detection, and a remote start command) occurs prior to engine start (paragraphs 0029-0030, 0033-0034, claims 1, 4, 5, and 7, and Figure 1).  No exhaust gas can be recirculated at this time since the engine is not operational to produce exhaust.  As such, the high pressure EGR system can have the dual function of an EGR system when the engine is operational, and an air conduit bypassing the engine before the engine starts for the benefit of distributing heat from the electric heating device [114] to the exhaust gas treatment device [112] to heat to a light-off temperature.  As such, the examiner maintains that Disaro’ still anticipates claims 1, 12, and 19 as outlined above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746